Exhibit 10.2

 

[g140721kc01i001.jpg]

 

MASTER CONSULTING AGREEMENT

 

This Master Consulting Agreement, including the attached Exhibits (“Agreement”)
is made and entered into as of August 1, 2018 (the “Effective Date”) by and
between Avinger, Inc. (“Avinger”), having offices at 400 Chesapeake Drive,
Redwood City, California 94063 and Matthew B. Ferguson (“Consultant”), having
offices or residing in Menlo Park, CA. Avinger desires to retain Consultant as
an independent contractor to perform consulting services (the “Services”) for
Avinger and Consultant is willing to perform such Services, on terms set forth
more fully below. In consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.             Services; Payment; No Violation of Rights or Obligations.
Consultant agrees to undertake and complete the Services, as set forth in one or
more statements of work executed by the parties (each, a “SOW”), an example of
which is set forth as Exhibit A. As the only consideration due to Consultant
regarding the subject matter of this Agreement, Avinger will pay Consultant in
accordance with each SOW; Consultant and Avinger agree that such payment
represents fair market value for the Services to be provided by Consultant. In
the event of a conflict between this Agreement and a SOW, this Agreement shall
control. Consultant will be solely responsible for the payment of all taxes
including, but not limited to, social security, unemployment and income taxes,
that may be due from payments received by Consultant by Avinger hereunder.
Unless otherwise specifically agreed upon by Avinger in writing (and
notwithstanding any other provision of this Agreement), all activity relating to
Services will be performed by and only by Consultant or by employees of
Consultant and only those such employees who have been approved in writing in
advance by Avinger. Consultant agrees that it will not (and will not permit
others to) violate any agreement with or rights of any third party or, except as
expressly authorized by Avinger in writing hereafter, use or disclose at any
time Consultant’s own or any third party’s confidential information or
intellectual property in connection with the Services or otherwise for or on
behalf of Avinger.

 

2.             Confidentiality.

 

a.             “Confidential Information” means any Avinger proprietary
information technical data, trade secrets or know-how, including, but not
limited to, research and product plans, products, services, markets,
developments, inventions, processes, formulas, technology, marketing, finances
or other business information disclosed to Consultant by Avinger either directly
or indirectly in writing, orally or otherwise.

 

b.             Consultant will not, during or subsequent to the term of this
Agreement, use Confidential Information for any purpose whatsoever other than
the performance of the Services on behalf of Avinger, or disclose Confidential
Information to any third party. Consultant shall disclose Confidential
Information only to those Consultant employees, consultants and agents who need
to know such Confidential Information for the performance of the Services (and
shall ensure that all such persons or entities are bound in writing to protect
Avinger’s Confidential Information on terms no less restrictive than those set
forth in this Agreement). Consultant agrees that Confidential Information shall
remain the sole property of Avinger. Consultant further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information. Notwithstanding the above, Consultant’s obligation under this
Section 2(b) relating to Confidential Information shall not apply to information
which (i) is known to Consultant at the time of disclosure to Consultant by
Avinger as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant, or
(iii) has been rightfully received by Consultant from a third party authorized
to make such disclosure. Consultant agrees that any violation or threatened
violation of the confidentiality obligations set forth in this Agreement may
cause irreparable injury to Avinger, entitling Avinger to seek injunctive relief
in addition to all legal remedies.

 

1

--------------------------------------------------------------------------------


 

c.             Consultant agrees that Consultant will not, during the term of
this Agreement, improperly use or disclose to Avinger any proprietary
information or trade secrets of any former or current employer or other person
or entity with which Consultant has an agreement or duty to keep in confidence
information acquired by Consultant in confidence and that Consultant will not
bring onto the premises of Avinger any unpublished document or proprietary
information belonging to such employer, person or entity unless consented to in
writing by such employer, person or entity. Consultant will indemnify Avinger
and hold it harmless from and against all claims, liabilities, damages and
expenses, including reasonable attorneys’ fees and costs of suit, arising out of
or in connection with any violation or claimed violation by Avinger of such
third party’s rights resulting in whole or in part from Avinger’s use of the
work product of Consultant under this Agreement.

 

d.             Consultant recognizes that Avinger has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on Avinger’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes Avinger and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Services for Avinger consistent with Avinger’s agreement with such third party.

 

e.             Upon the termination of this Agreement, or upon Avinger’s earlier
request, Consultant will deliver to Avinger all of Avinger’s property relating
to, and all tangible embodiments of, Confidential Information in Consultant’s
possession or control.

 

f.             Pursuant to federal law, an individual may not be held criminally
or civilly liable under any federal or state trade secret law for disclosure of
a trade secret (or Confidential Information under this Agreement): (i) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law; and/or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

 

3.             Ownership; Rights; Proprietary Information; Publicity.

 

a.             Avinger shall own all right, title and interest (including patent
rights, copyrights, trade secret rights, mask work rights, trademark rights, sui
generis database rights and all other intellectual property rights of any sort
throughout the world) relating to any and all work product, deliverables,
inventions (whether or not patentable), works of authorship, mask works,
designations, designs, know-how, ideas and information made or conceived or
reduced to practice, in whole or in part, by or for or on behalf of Consultant
during the term of this Agreement that relate to the subject matter of or arise
out of or in connection with the Services or any Proprietary Information (as
defined below) (collectively, “Inventions”) and Consultant will promptly
disclose and provide all Inventions to Avinger. Consultant agrees to assign, and
hereby assigns, all Inventions to Avinger; further, Consultant shall ensure that
any consultant, agent, subcontractor or other third party that performs Services
hereunder that result in any Inventions shall assign all such Inventions to
Avinger. Consultant shall assist Avinger, at Avinger’s expense, to further
evidence, record and perfect such assignments, and to perfect, obtain, maintain,
enforce and defend any rights assigned. Consultant hereby irrevocably designates
and appoints Avinger as its agent and attorney-in-fact, coupled with an
interest, to act for and on Consultant’s behalf to execute and file any document
and to do all other lawfully permitted acts to further the foregoing with the
same legal force and effect as if executed by Consultant and all other creators
or owners of the

 

2

--------------------------------------------------------------------------------


 

applicable Invention.

 

b.             Consultant agrees that all Inventions and all other business,
technical and financial information (including, without limitation, the identity
of and information relating to customers or employees) developed, learned or
obtained by or for or on behalf of Consultant during the period that Consultant
is to be providing the Services that relate to Avinger or the business or
demonstrably anticipated business of Avinger or in connection with the Services
or that are received by or for Avinger in confidence, constitute “Proprietary
Information.” Consultant shall hold in confidence and not disclose or, except in
performing the Services, use any Proprietary Information. However, Consultant
shall not be obligated under this paragraph with respect to information
Consultant can document is or becomes readily publicly available without
restriction through no fault of Consultant. Upon termination or as otherwise
requested by Avinger, Consultant will promptly provide to Avinger all items and
copies containing or embodying Proprietary Information, except that Consultant
may keep its personal copies of its compensation records and this Agreement.
Consultant also recognizes and agrees that Consultant has no expectation of
privacy with respect to Avinger’s telecommunications, networking or information
processing systems (including, without limitation, stored computer files, email
messages and voice messages) and that Consultant’s activity, and any files or
messages, on or using any of those systems may be monitored at any time without
notice.

 

c.             As additional protection for Proprietary Information, Consultant
agrees that during the period over which it is to be providing the Services and
for one year thereafter, Consultant will not directly or indirectly encourage or
solicit any employee or consultant of Avinger to leave Avinger for any reason.
Consultant also agrees that during the period over which it is to be providing
the Services, Consultant will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Avinger,
and Consultant will not assist any other person or organization in competing or
in preparing to compete with any business or demonstrably anticipated business
of Avinger. Without limiting the foregoing, Consultant may perform services for
other persons, provided that such services do not represent a conflict of
interest or a breach of Consultant’s obligation under this Agreement or
otherwise.

 

d.             To the extent allowed by law, any license granted to Avinger
hereunder includes all rights of paternity, integrity, disclosure and withdrawal
and any other rights that may be known as or referred to as “moral rights,”
“artist’s rights,” “droit moral,” or the like. Furthermore, Consultant agrees
that notwithstanding any rights of publicity, privacy or otherwise (whether or
not statutory) anywhere in the world, and without any further compensation,
Avinger may and is hereby authorized to (and to allow others to) use
Consultant’s name in connection with promotion of its business, products or
services. To the extent any of the foregoing is ineffective under applicable
law, Consultant hereby provides any and all ratifications and consents necessary
to accomplish the purposes of the foregoing to the extent possible. Consultant
will confirm any such ratifications and consents from time to time as requested
by Avinger. If any other person is in any way involved in any Services,
Consultant will obtain the foregoing ratifications, consents and authorizations
from such person for Avinger’s exclusive benefit.

 

e.             If any part of the Services, Inventions, work product or
information provided hereunder is based on, incorporates, or is an improvement
or derivative of, or cannot be reasonably and fully made, used, reproduced,
distributed and otherwise exploited without using or violating technology or
intellectual property rights owned by or licensed to Consultant (or any person
involved in the Services) and not assigned hereunder, Consultant shall grant to
Avinger, and hereby grants to Avinger and its successors and agents, a
perpetual, irrevocable, worldwide royalty-free, non-exclusive, sub-licensable
right and license to exploit and exercise all such technology and intellectual
property rights in support of Avinger’s exercise or exploitation of the
Services, Inventions, other work (including work product) or information
performed or provided hereunder, or any assigned rights (including any
modifications, improvements

 

3

--------------------------------------------------------------------------------


 

and derivatives of any of them).

 

4.             Representations, Warranties and Other Obligations/HCP and HCO
Reporting/Non-Referral.

 

a.             Consultant represents, warrants and covenants that:
(i) Consultant has the authority to enter into this Agreement and perform the
Services; (ii) this Agreement does not conflict with any other duty and/or
obligation owed by Consultant, including, without limitation, any duty or
obligation to Consultant’s employer; (iii) Consultant is free to disclose any
and all information Consultant will furnish to Avinger in connection with this
Agreement; (iv) Consultant shall perform the Services using best efforts in
accordance with the highest standards of ethical business conduct; and
(v) Consultant shall perform the Services in accordance with all applicable
Federal, state, local and foreign laws and regulations and all applicable export
or import laws of the United States or any foreign jurisdiction, including,
without limitation, the (x) U.S. laws known as the Foreign Corrupt Practices
Act, as amended (15 U.S.C. §§ 78dd-1, et seq.,), and its counterparts and
similar laws in other countries as applicable under this Agreement, the
(y) Federal “Anti- Kickback” statute (42 U.S.C. § 1320a-7b(b)), and (z) insider
trading laws. If Consultant’s work requires a license, Consultant has obtained
that license and the license is and shall remain in full force and effect.

 

b.             Consultant represents, warrants and covenants that he or she is
not on any Exclusion Lists, as defined herein; he or she is not an Ineligible
Person, as defined herein; and within the five (5) years preceding the Effective
Date of this Agreement, he or she has not been convicted of any offense required
to be listed under United States FDA regulations. “Exclusion Lists” shall mean
the then-current: (i) HHS/OIG List of Excluded Individuals/Entities (available
through the Internet at http://www.oig.hhs.gov); (ii) General Services
Administration’s List of Parties Excluded from Federal Programs (available
through the Internet at http://www.epls.gov); and (iii) FDA Debarment List
(available through the Internet at
http://www.fda.gov/ora/compliance_ref/debar/). “Ineligible Person” shall mean a
person who: (x) is currently excluded, debarred, suspended, or otherwise
ineligible to participate in the Federal Health Care Program (as defined in 42
U.S.C. § 1320a (7b(f)) or in Federal procurement or non-procurement programs,
including, without limitation, Section 306 (a) or 306 (b) of the Federal Food,
Drug and Cosmetic Act (codified at 21 U.S.C. 335(a) and 335(b)), the Generic
Drug Enforcement Act of 1992 (21 U.S.C. § 301 et. seq.) as amended from time to
time, or 21 C.F.R. § 312.70, as amended from time to time; (y) has been
convicted of a criminal offense that falls within the ambit of 42 U.S.C. §
1320a-7(a), but has not yet been excluded, debarred, suspended, or otherwise
declared ineligible; or (z) is listed on an Exclusion List. Consultant shall
promptly notify Avinger, in writing, if Consultant becomes listed on any of the
sites identified in this Section 4(b) during the term and for three (3) years
after its termination.

 

c.             Consultant represents, warrants and covenants that with respect
to any committee or other group of which Consultant is a member and which
evaluates or provides guidance or input about devices for adoption or purchase
or inclusion on approved lists and/or develops clinical practice guidelines
(“Committee”), Consultant shall, promptly after executing this Agreement:
(i) disclose the existence of this Agreement to the Committee; and (ii) inform
such Committee of the nature of the Services to be provided by Consultant
hereunder and of the fact that Consultant is paid by Avinger for such Services.
Such Consultant disclosure to the Committee may be made on a confidential basis
to the Committee. Furthermore, Consultant shall follow the procedures set forth
by the Committee to avoid both the appearance of impropriety and any actual
impropriety that may result from Consultant’s performance of the Services
(and/or payment therefor), which may include the Consultant recusing him/herself
from decisions relating to the subject matter of this Agreement.

 

4

--------------------------------------------------------------------------------


 

d.             Avinger is required to abide by aggregate spend disclosure and
reporting laws and regulations concerning healthcare professionals and
healthcare organizations. Such disclosures and reports may include, but are not
limited to, with respect to Consultant, names, titles, credentials, affiliated
facility, amounts paid, dates paid, and the reason for payments (“HCP/HCO
Information”). Consultant agrees that Avinger may disclose and report the
HCP/HCO Information that Avinger deems, in Avinger’s sole discretion, should be
disclosed and reported. If Consultant is independently obligated to disclose any
information concerning Agreement activities and compensation, Consultant shall
make timely and accurate disclosures as well. Consultant and Avinger acknowledge
and agree that their entrance into this Agreement is not conditioned upon any
referral or recommendation by Consultant of Avinger’s products or services, and,
accordingly, they further acknowledge and agree that the compensation for the
Services is not determined based on the volume or value of any referral or
recommendation.

 

5.             Term and Termination. This Agreement will commence on the
Effective Date and will continue until termination as provided below. If either
party breaches a material provision of this Agreement, the other party may
terminate this Agreement (or any SOW) upon ten (10) days’ notice, unless the
breach is cured within the notice period. Either party also may terminate this
Agreement (or any SOW) at any time, with or without cause, upon fifteen (15)
days’ notice, but, if (and only if) such termination is without cause, Avinger
shall upon such termination pay Consultant all unpaid, undisputed amounts due
for the Services completed prior to notice of such termination. Sections 2
through 8 of this Agreement and any remedies for breach of this Agreement shall
survive any termination or expiration. Avinger may communicate such surviving
obligations contained in this Agreement to any other (or potential) client or
employer of Consultant.

 

6.             Relationship of the Parties; Independent Contractor; No Employee
Benefits. Notwithstanding any provision hereof, Consultant is an independent
contractor and is not an employee, agent, partner or joint venturer of Avinger
and shall not bind nor attempt to bind Avinger to any contract. Consultant shall
accept any directions issued by Avinger pertaining to the goals to be attained
and the results to be achieved by Consultant, but Consultant shall be solely
responsible for the manner and hours in which the Services are performed under
this Agreement. Consultant shall not be eligible to participate in any of
Avinger’s employee benefit plans, fringe benefit programs, group insurance
arrangements or similar programs. Avinger shall not provide workers’
compensation, disability insurance, Social Security or unemployment compensation
coverage or any other statutory benefit to Consultant. Consultant shall comply
at Consultant’s expense with all applicable provisions of workers’ compensation
laws, unemployment compensation laws, federal Social Security law, the Fair
Labor Standards Act, federal, state and local income tax laws, and all other
applicable federal, state and local laws, regulations and codes relating to
terms and conditions of employment required to be fulfilled by employers or
independent contractors. Consultant will ensure that its employees, contractors
and others involved in the Services, if any, are bound in writing to the
foregoing, and to all of Consultant’s obligations under any provision of this
Agreement, for Avinger’s benefit and Consultant will be responsible for any
noncompliance by them. Consultant agrees to indemnify Avinger from any and all
claims, damages, liability, settlement, attorneys’ fees and expenses, as
incurred, on account of the foregoing or any breach of this Agreement or any
other action or inaction by or for or on behalf of Consultant.

 

7.             Assignment. This Agreement and the Services contemplated
hereunder are personal to Consultant and Consultant shall not have the right or
ability to assign, transfer or subcontract any rights or obligations under this
Agreement without the written consent of Avinger. Any attempt to do so shall be
void. Avinger may fully assign and transfer this Agreement in whole or part.

 

5

--------------------------------------------------------------------------------


 

8.             Notice. All notices under this Agreement shall be in writing and
shall be deemed given when personally delivered, or three days after being sent
by prepaid certified or registered U.S. mail to the address of the party to be
noticed as set forth herein or to such other address as such party last provided
to the other by written notice.

 

9.             Miscellaneous. Any breach of Section 2 or 3 will cause
irreparable harm to Avinger for which damages would not be an adequate remedy,
and therefore, Avinger will be entitled to seek injunctive relief with respect
thereto in addition to any other remedies. The failure of either party to
enforce its rights under this Agreement at any time for any period shall not be
construed as a waiver of such rights. No changes or modifications or waivers to
this Agreement will be effective unless in writing and signed by both parties.
In the event that any provision of this Agreement shall be determined to be
illegal or unenforceable, that provision will be limited or eliminated to the
minimum extent necessary so that this Agreement shall otherwise remain in full
force and effect and enforceable. The parties hereto acknowledge that this
Agreement and any Exhibits hereto (and all SOWs entered into in connection with
this Agreement) set forth the entire agreement and understanding of the parties
as to the subject matter hereof, and supersedes and prevails over any prior or
contemporaneous understandings or agreements, whether written or oral, in
respect of such subject matter, including, without limitation, any additional or
conflicting terms in any invoice or quote or bid submitted by Consultant to
Avinger, which are expressly rejected by Avinger and shall be of no effect. This
Agreement shall be governed by and construed in accordance with the laws of the
State of California without regard to the conflicts of laws provisions thereof,
and the federal and state courts serving Santa Clara County, California shall
have exclusive jurisdiction with respect to any claims or disputes arising
between the parties with regard to any matters related to this Agreement.
Neither of the parties hereto shall assign or transfer its interest in this
Agreement or any portion thereof without the prior written consent of the other;
provided that, Avinger may freely assign this Agreement in connection with a
merger or a sale of all or substantially all of its assets. This Agreement shall
be binding upon, and inure to the benefit of, the successors and permitted
assigns of the parties hereto. In any action or proceeding to enforce rights
under this Agreement, the prevailing party will be entitled to recover costs and
attorneys’ fees. Headings herein are for convenience of reference only and shall
in no way affect interpretation of the Agreement. Each person signing this
Agreement hereby certifies that he or she is duly authorized to execute this
Agreement on behalf of the respective party. This Agreement may be executed in
identical counterparts, each of which shall be deemed to be an original
instrument, and all of which together will constitute one and the same
Agreement.

 

IN WITNESS WHEREOF, the Parties, by their undersigned duly authorized
representatives, have entered into this Master Consulting Agreement as of the
Effective Date.

 

Avinger, Inc.

 

Matthew B. Ferguson

 

 

 

 

 

By:

/s/ Jeffrey M. Soinski

 

By:

/s/ Matthew B. Ferguson

 

 

 

 

Name:

Jeffrey M. Soinski

 

 

 

 

 

 

Title:

President and Chief Executive Officer

 

 

 

6

--------------------------------------------------------------------------------


 

[g140721kc01i002.jpg]

 

EXHIBIT A

[MODEL ONLY — NOT TO BE COMPLETED AS ACTUAL STATEMENT OF WORK]

FORM OF STATEMENT OF WORK

 

This Statement of Work (this “SOW”) is entered into by and between Avinger Inc.
(the “Avinger” or “Avinger”) and Consultant X (the “Consultant”). The Services
set forth in this SOW (as defined below) shall be performed pursuant to the
terms and conditions of that certain Master Consulting Agreement, having an
effective date of January X, 20XX, by and between Avinger and Consultant (the
“Agreement”). Capitalized terms not otherwise defined herein shall have their
respective meanings in the Agreement. In the event of a conflict between the
terms of this SOW and the Agreement, the terms of the Agreement shall control.

 

SERVICES

 

Consultant shall perform the following services (“the “Services”): SERVICES

 

TERM

 

This SOW is effective as of January X, 20XX (the “Effective Date”) and will
expire on January X, 20XX (the “Term”).

 

FEES/EXPENSES

 

Hourly fee of $X (exclusive of travel time; billed in quarter-hour increments;
payable monthly in arrears). Fees shall not exceed $X during the term, unless
otherwise agreed by Avinger.

 

Expense reimbursement is subject at all times to Avinger’s Travel Policy and in
any event is limited to (1) required, reasonable long distance telephone
expenses and (2) coach class (or equivalent) travel (transportation, lodging and
meals). Expenses must be authorized in writing by Avinger in advance, and will
be reimbursed 30 days after receipt of itemized invoice and all receipts.
Avinger may decline to reimburse expenses that are not accompanied by adequate
receipts.

 

INVOICING AND TRACKING REQUIREMENTS

 

Invoices detailing hours logged, work completed, and expense reimbursement shall
be sent no later than thirty (30) days after the end of each calendar month in
which Services are rendered to: accountspayable@avinger.com. Except as otherwise
agreed by Avinger, Avinger shall pay undisputed invoices within thirty (30) days
of receipt.

 

IN WITNESS WHEREOF, the Parties, by their undersigned duly authorized
representatives, have entered into this SOW as of the Effective Date set forth
herein.

 

Avinger, Inc.

 

Consultant X

 

 

 

By: EXAMPLE ONLY – DO NOT FILL

 

By: EXAMPLE ONLY – DO NOT FILL

 

 

 

Name: EXAMPLE ONLY – DO NOT FILL

 

Name: EXAMPLE ONLY – DO NOT FILL

 

 

 

Title: EXAMPLE ONLY – DO NOT FILL

 

Title: EXAMPLE ONLY – DO NOT FILL

 

--------------------------------------------------------------------------------


 

STATEMENT OF WORK #1

 

This Statement of Work #1 (this “SOW”) is entered into by and between
Avinger, Inc. (the “Company” or “Avinger”) and Matthew B. Ferguson (the
“Consultant”). The Services (as defined below) set forth in this SOW shall be
performed pursuant to the terms and conditions of that certain Master Consulting
Agreement, having an effective date of August 1, 2018 by and between Avinger and
Consultant (the “Agreement”). Capitalized terms not otherwise defined herein
shall have their respective meanings in the Agreement. In the event of a
conflict between the terms of this SOW and the Agreement, the terms of the
Agreement shall control.

 

SERVICES

 

Consultant shall perform the following services (the “Services”):

 

Services relating to Avinger’s financial operations and strategy and other
services upon mutual agreement. Consultant shall perform no more than twenty
(20) hours of Services in each week during the Term (to the extent requested by
the Company).

 

TERM

 

This SOW is effective as of August 1, 2018 (the “Effective Date”) and will
expire on December 31, 2018 (the “Term”).

 

FEES/EXPENSES

 

In consideration of Consultant’s performance of the Services, Avinger will pay
the Consultant as follows:

 

·      For the period August 1 through August 31, 2018 - $12,500;

·      For the period September 1 through September 30, 2018 - $12,500;

·      For the period October 1 through October 31, 2018 - $12,500;

·      For the period November 1 through November 30, 2018 - $12,500;

·      For the period December 1 through December 31, 2018 - $12,500;

 

The above compensation shall be payable for any amount of Services performed by
Consultant in a given month between zero through eighty (80) hours of Services,
to the extent requested by the Company. Fees shall not exceed $62,500 during the
Term, unless otherwise agreed in writing by Avinger.

 

Expense reimbursement is subject at all times to the Avinger Travel Policy and
in any event is limited to (1) required, reasonable long distance telephone
expenses and (2) coach class (or equivalent) travel (transportation, lodging and
meals). Expenses must be authorized in writing by Company in advance, and will
be reimbursed 30 days after receipt of itemized invoice and all receipts. The
Company may decline to reimburse expenses that are not approved in advance or
accompanied by adequate receipts.

 

INVOICING/TRACKING REQUIREMENTS

 

Not later than thirty (30) days after the end of each calendar month in which
Services are performed or expenses are incurred, Consultant shall send an
invoice (to: accountspayable@avinger.com) detailing hours logged (if
applicable), Services performed, fees due and expense reimbursement. Except as
otherwise agreed by Avinger, Avinger will pay undisputed invoices within thirty
(30) days of receipt.

 

IN WITNESS WHEREOF, the Parties, by their undersigned duly authorized
representatives, have entered into this SOW as of the Effective Date.

 

Avinger, Inc.

 

Matthew B. Ferguson

 

 

 

 

 

By:

/s/ Jeffrey M. Soinski

 

By:

/s/ Matthew B. Ferguson

Name:

Jeffrey M. Soinski

 

 

Title:

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------